DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 
Acknowledgment
Applicant’s track 1 amendment filed on August 8, 2022 is acknowledged. Accordingly claims 1-30 remain pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites in pertinent part, “receive, via the network interface, a communication from a wireless first device physically separate from the authentication and encryption computer system”. It is unclear how the authentication and encryption computer system can comprise the claimed wireless first device that is physically separate from the authentication and encryption computer system. Proper correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosh et al (hereinafter “Grosh”) U.S. Patent Application Publication No. 2019/0251538 A1 in view of Lally et al (hereinafter “Lally”) U.S. Patent Application Publication No. 2020/0364720 A1 and further in view of Phillips U.S. Patent Application Publication No. 2014/0365322 A1.

As per claims 1, 10 and 19, Grosh discloses an authentication and encryption computer system that encrypts, decrypts and tokenizes sensitive data to enhance secure network communications, the authentication and encryption computer system comprising: 
one or more processing devices; 
a network interface; 
non-transitory memory that stores instructions that when executed by the one or more processing devices are configured to cause the authentication and encryption computer system to perform operations comprising: 
establish an encrypted communication channel with a point of sale (POS) device at a first location (0054, which discloses that “The transaction processor 145 may send a request to establish connections to the application 155 of the POS unit 120 via the network 110. The request may include an address corresponding to the transaction processor 145 and data to carry out the establishing of the connection in accordance with the encryption protocol.”; 0075);
receive, over the encrypted communication channel from the point of sale (POS) device, information decrypted using a first key, the information including transaction information for a first transaction, including an instrument identifier, a first amount for acquisition of a first set of items by a first person, a second amount specified by the first person, and information enabling an identification of a service person at the first location involved in providing the first set of items to the first person at the first location (0056, which discloses that “In proceeding to complete the transaction, the application 155 on the POS unit 120 may forward the transaction data to the payment processing service. The payment processing service in turn may carry out the transaction using the transaction data to charge the total transaction fee against an account of the second end user.”;  0076, which discloses that “The transaction data may include an account identifier of the gift sender, billing information for the gift sender, a total transaction for the gift, and a transaction identifier.”); 
wherein the POS device tokenizes at least a first item of sensitive data related to the first person before transmitting a corresponding token, wherein the first item of sensitive data is replaced with non-sensitive data so that the first item of sensitive data is not exposed during an authentication process;
identify a first shift comprising a specified start time and a specified end time associated with the first transaction at the first location;
receive, via the network interface, a communication from a wireless first device physically separate from the authentication and encryption computer system, wherein the first device is a mobile device (0076, which discloses that “The end-user application on the first client may pass transaction data for carrying out the gift transaction to the POS unit (450).”); 
authenticate an identity of a user of the first device, the first device in communication with the authentication and encryption computer system, as being the service person (0075, which discloses that “the authentication process may be in accordance to a handshake procedure. The authentication may be between the first client and the server and between the server and the POS unit. With authenticating the first client, an encrypted communication channel may be established from the first client to the POS unit via the server.”); 
at least partly in response to authenticating the identity of the user of the first device as being the service person (0075, which discloses that “the authentication process may be in accordance to a handshake procedure. The authentication may be between the first client and the server and between the server and the POS unit. With authenticating the first client, an encrypted communication channel may be established from the first client to the POS unit via the server.”): 
provide, via the first device used by the first service person, a user interface configured for a mobile device, the user interface including, at a same time the second amount specified by the first person and an identification of one or more service people and/or groups of service people that are at the location during the first shift comprising the specified start time and the specified end time to thereby reduce the amount of navigation needed among user interfaces (0047, which discloses that “The second end user of the second client 115B may use the graphical user interface element of the application 150 to select one or more items to gift to the first end user (also referred to as the “giftee”) of the first client 115A…The total transaction amount may be calculated by the application 150 on the second client 115B, and may be a sum of the price for each selected item, a transaction fee, and an automatically calculated gratuity fee, among other factors.”); 
receive, via the user interface an instruction from the service person to:
distribute at least a specified portion, specified by the service person, of the second amount to one or more specified service people that are at the first location during the first shift comprising the specified start time and the specified end time and/or 
groups of people specified by the service person, that are at the first location during the first shift comprising the specified start time and the specified end time; 
aggregate specified portions from one or more services persons, specified via respective networked devices over one or more encrypted communication channels, to be distributed to one or more specified service people that are at the first location during the first shift comprising the specified start time and the specified end time with the portion of the second amount thereby reducing a quantity of transactions needed, and correspondingly decreasing an amount of network, processor, and memory resources needed; and 
communicate with one or more systems to cause the portion of the second amount specified aggregated portions to be added by the one or more systems among respective destinations, comprising electronic accounts associated with the specified service that are at the first location during the first shift comprising the specified start time and the specified end time and/or groups of service people that are at the first location during the first shift comprising the specified start time and the specified end time.
What Grosh does not explicitly teach is:
wherein the POS device tokenizes at least a first item of sensitive data related to the first person before transmitting a corresponding token, wherein the first item of sensitive data is replaced with non-sensitive data so that the first item of sensitive data is not exposed during an authentication process;
identify a first shift comprising a specified start time and a specified end time associated with the first transaction at the first location;
receive, via the user interface an instruction from the service person to:
distribute at least a specified portion of the second amount to one or more specified service people that are at the first location during the first shift comprising the specified start time and the specified end time and/or 
groups of people specified by the service person, that are at the first location during the first shift comprising the specified start time and the specified end time; 
aggregate specified portions from one or more services persons, specified via respective networked devices over one or more encrypted communication channels, to be distributed to one or more specified service people that are at the first location during the first shift comprising the specified start time and the specified end time with the portion of the second amount thereby reducing a quantity of transactions needed, and correspondingly decreasing an amount of network, processor, and memory resources needed; and 
communicate with one or more systems to cause the portion of the second amount specified aggregated portions to be added by the one or more systems among respective destinations, comprising electronic accounts associated with the specified service that are at the first location during the first shift comprising the specified start time and the specified end time and/or groups of service people that are at the first location during the first shift comprising the specified start time and the specified end time.
Lally discloses the authentication and encryption computer system comprising: 
wherein the POS device tokenizes at least a first item of sensitive data related to the first person before transmitting a corresponding token, wherein the first item of sensitive data is replaced with non-sensitive data so that the first item of sensitive data is not exposed during an authentication process (0010, which discloses that “ Tokenization is the process of replacing sensitive, confidential data with unique identification symbols that retain all the essential information about the data without compromising its security.”; 0014, which discloses that “Apple Pay's tokenization begins when a user enters the card information into an iPhone or Apple device, either manually or from the device's camera, using Card.io. Apple sends these details to the card's issuing bank or network, which replaces the card information with a series of randomly generated numbers (i.e., a stand-in token.”);
Phillips discloses the authentication and encryption computer system comprising: 
identify a first shift comprising a specified start time and a specified end time associated with the first transaction at the first location (0056, which discloses that “In one such approach, when setting up such "sharing" employee within the system software, the employees can be identified as "downstream employees", "tip-out employees", or some other appropriate designation. Designating these employees in this manner identifies them as not being a server or employee that gets tips directly, but instead a support employee that is entitled to a share of the server's tips.”; 0062; 0066);
receive, via the user interface an instruction from the service person to:
distribute at least a specified portion of the second amount to one or more specified service people that are at the first location during the first shift comprising the specified start time and the specified end time (0034, which discloses that “ In addition, tip-outs can also be automatically calculated and distributed to other employees at this time depending on location or corporate level business rules set within the system. As indicated above, preferably each employee has their own prepaid debit card 5 in their possession or control at all times, so that this process results in the tip funds 30 being transferred into the employee's possession/control, at the end of the work shift (or any other desired period of time), without the use of hard cash.”; 0068) and/or 
groups of people groups of service people that are at the first location during the first shift comprising the specified start time and the specified end time (0062, which discloses that “ For example, in certain embodiments of the invention, the concept of a "shift" can reflect that a given downstream employee or group of such employees may work with several servers throughout a given work day. In certain embodiments, creating a "shift" can involve inputting the following information: [0063] Shift Name [0064] Start date/time and End date/time of the shift [0065] Identifying the employees that will be part of this shift (both servers and downstream employees).”; 0066, which discloses that “If the restaurant or other business does its tip-sharing within groups within a shift (rather than among all of the employees who work a given shift), the invention preferably includes parameters to input and track sub-groups of the employees, sometimes referred to as "teams" that share tips with other members of their team.”); 
aggregate specified portions from one or more services persons, specified via respective networked devices over one or more encrypted communication channels, to be distributed to one or more specified service people that are at the first location during the first shift comprising the specified start time and the specified end time with the portion of the second amount (0066, which discloses that “If the restaurant or other business does its tip-sharing within groups within a shift (rather than among all of the employees who work a given shift), the invention preferably includes parameters to input and track sub-groups of the employees, sometimes referred to as "teams" that share tips with other members of their team.”; 0067; 0068); and 
communicate with one or more systems to cause the portion of the second amount specified aggregated portions to be added by the one or more systems among respective destinations, comprising electronic accounts associated with the specified service that are at the first location during the first shift comprising the specified start time and the specified end time and/or groups of service people that are at the first location during the first shift comprising the specified start time and the specified end time (0068, which discloses that “At some point, the manager or other person processing the tip payments enters into the software the final instruction to pay out the tips, and the prepaid debit cards 5 for the relevant employees preferably are funded instantly and the balance is available for immediate use by those relevant employees.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Grosh and incorporate a method further comprising: wherein the POS device tokenizes at least a first item of sensitive data related to the first person before transmitting a corresponding token, wherein the first item of sensitive data is replaced with non-sensitive data so that the first item of sensitive data is not exposed during an authentication process; identify a first shift comprising a specified start time and a specified end time associated with the first transaction at the first location; receive, via the user interface an instruction from the service person to: distribute at least a specified portion of the second amount to one or more specified service people that are at the first location during the first shift comprising the specified start time and the specified end time and/or groups of people specified by the service person, that are at the first location during the first shift comprising the specified start time and the specified end time; aggregate specified portions from one or more services persons, specified via respective networked devices over one or more encrypted communication channels, to be distributed to one or more specified service people that are at the first location during the first shift comprising the specified start time and the specified end time with the portion of the second amount thereby reducing a quantity of transactions needed, and correspondingly decreasing an amount of network, processor, and memory resources needed; and communicate with one or more systems to cause the portion of the second amount specified aggregated portions to be added by the one or more systems among respective destinations, comprising electronic accounts associated with the specified service that are at the first location during the first shift comprising the specified start time and the specified end time and/or groups of service people that are at the first location during the first shift comprising the specified start time and the specified end time in view of the teachings of Lally and Phillips respectively in order to enhance security of the transaction.

As per claim 2, Grosh failed to explicitly disclose the authentication and encryption computer system, 
wherein the first item of sensitive data tokenized by POS device comprises a credit card number.
Lally discloses the authentication and encryption computer system, 
wherein the first item of sensitive data tokenized by POS device comprises a credit card number (0014).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the authentication and encryption computer system of Grosh and incorporate the authentication and encryption computer system, wherein the first item of sensitive data tokenized by POS device comprises a credit card number in view of the teachings of Lally in order to enhance security of the transaction.


As per claim 3, Grosh failed to explicitly disclose the authentication and encryption computer system, wherein the tokenized sensitive data is stored remotely in a token vault.
Lally discloses the authentication and encryption computer system, wherein the tokenized sensitive data is stored remotely in a token vault (0014).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the authentication and encryption computer system of Grosh and incorporate the authentication and encryption computer system, wherein the tokenized sensitive data is stored remotely in a token vault in view of the teachings of Lally in order to enhance security of the transaction.

As per claims 4, 13 and 22, Grosh further discloses the authentication and encryption computer system, wherein the POS device is configured to transmit payment data to a payment gateway, to encrypt the payment data (0008; 0036).

As per claims 5, 14 and 23, Grosh further discloses the authentication and encryption computer system, wherein the POS device is configured to transmit encrypted payment data to a payment gateway to add another layer of encryption to the payment data (0075).

As per claims 6, 15 and 24, Grosh failed to explicitly disclose the authentication and encryption computer system, wherein the authentication and encryption computer system is configured to, in response to receiving the service person instruction to distribute at least a specified portion of the second amount to one or more specified service people and/or groups of service people, start a timer for a predetermined time, wherein the service person is enabled to modify the instruction to distribute at least a specified portion of the second amount to one or more specified service people and/or groups of service people prior to an expiration of the timer, and is inhibited from modifying the instruction to distribute at least a specified portion of the second amount to one or more specified service people and/or groups of service people after expiration of the timer.
Phillips discloses the authentication and encryption computer system, wherein the authentication and encryption computer system is configured to, in response to receiving the service person instruction to distribute at least a specified portion of the second amount to one or more specified service people and/or groups of service people, start a timer for a predetermined time, wherein the service person is enabled to modify the instruction to distribute at least a specified portion of the second amount to one or more specified service people and/or groups of service people prior to an expiration of the timer, and is inhibited from modifying the instruction to distribute at least a specified portion of the second amount to one or more specified service people and/or groups of service people after expiration of the timer (0068)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Grosh and incorporate a method wherein the authentication and encryption computer system, wherein the authentication and encryption computer system is configured to, in response to receiving the service person instruction to distribute at least a specified portion of the second amount to one or more specified service people and/or groups of service people, start a timer for a predetermined time, wherein the service person is enabled to modify the instruction to distribute at least a specified portion of the second amount to one or more specified service people and/or groups of service people prior to an expiration of the timer, and is inhibited from modifying the instruction to distribute at least a specified portion of the second amount to one or more specified service people and/or groups of service people after expiration of the timer in view of the teachings of Phillips in order to ensure timely distribution of gratuities.

As per claims 7, 16 and 25, Grosh further discloses the authentication and encryption computer system, wherein the authentication and encryption computer system is configured access data indicating dates and time periods when one or more service people were at a first location, wherein the identification of one or more service people is based at least in part on the accessed data indicating dates and time periods when one or more service people were at the first location (0045).

As per claims 8, 17 and 26, Grosh further discloses the authentication and encryption computer system, wherein the first device comprises a mobile computing device (0004; 0032; 0079).

As per claims 9, 18 and 27, Grosh failed to explicitly disclose the authentication and encryption computer system, wherein the authentication and encryption computer system is configured to determine if at least a first portion of the second amount has not been distributed by a first threshold time, and at least partly in response to determining that at least a first portion of the second amount has not been distributed by the first threshold time, generate a prompt for an authorized user to distribute the first portion.
Phillips discloses the authentication and encryption computer system, wherein the authentication and encryption computer system is configured to determine if at least a first portion of the second amount has not been distributed by a first threshold time, and at least partly in response to determining that at least a first portion of the second amount has not been distributed by the first threshold time, generate a prompt for an authorized user to distribute the first portion (0068).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Grosh and incorporate a method wherein the authentication and encryption computer system is configured to determine if at least a first portion of the second amount has not been distributed by a first threshold time, and at least partly in response to determining that at least a first portion of the second amount has not been distributed by the first threshold time, generate a prompt for an authorized user to distribute the first portion in view of the teachings of Phillips in order to ensure timely distribution of gratuities.

As per claims 11 and 20, Grosh failed to explicitly disclose the method, wherein the POS device tokenizes at least the first item of sensitive data before transmitting a corresponding token.
Lally discloses the method, wherein the POS device tokenizes at least [[a]] the first item of sensitive data before transmitting a corresponding token.
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the authentication and encryption computer system of Grosh and incorporate the authentication and encryption computer system, wherein the POS device tokenizes at least the first item of sensitive data before transmitting a corresponding token in view of the teachings of Lally in order to enhance security of the transaction.

As per claims 12 and 21, Grosh failed to explicitly disclose the method, wherein the POS device tokenizes at least the first item of sensitive data before transmitting a corresponding token, where the sensitive data is stored remotely in a token vault.
Lally discloses the method, wherein the POS device tokenizes at least the first item of sensitive data before transmitting a corresponding token, where the sensitive data is stored remotely in a token vault (0014).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the authentication and encryption computer system of Grosh and incorporate the authentication and encryption computer system, wherein the POS device tokenizes at least the first item of sensitive data before transmitting a corresponding token, where the sensitive data is stored remotely in a token vault in view of the teachings of Lally in order to enhance security of the transaction.

As per claims 28, Grosh failed to explicitly disclose the authentication and encryption computer system, wherein the specified portion is specified using a specified percentage
Phillips discloses the authentication and encryption computer system, wherein the specified portion is specified using a specified percentage (0057; 0067)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Grosh and incorporate the authentication and encryption computer system, wherein the specified portion is specified using a specified percentage in view of the teachings of Phillips in order to ensure accurate distribution of gratuities.


As per claims 29, Grosh further discloses the authentication and encryption computer system, wherein the specified portion is specified using a specified amount (0008)

As per claims 30, Grosh failed to explicitly disclose the authentication and encryption computer system, wherein the specified portion is specified using a specified pro rata share
Phillips discloses the authentication and encryption computer system, wherein the specified portion is specified using a specified pro rata share (0057; 0067)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Grosh and incorporate the authentication and encryption computer system, wherein the specified portion is specified using a specified pro rata share in view of the teachings of Phillips in order to ensure fair and accurate distribution of gratuities.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        October 12, 2022